Citation Nr: 1731047	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-23 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for coronary artery disease (CAD).

2. Entitlement to service connection for hypertension.

3. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right knee disability, claimed as right knee strain. 

4. Entitlement to service connection for a right knee disability, claimed as right knee strain.

5. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a left knee disability, claimed as left knee osteoarthritis.

6. Entitlement to service connection for a left knee disability, claimed as left knee osteoarthritis.

7. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1984 to December 1987, and from February 1988 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (Agency of Original Jurisdiction (AOJ)). 

In December 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing held at the St. Petersburg, RO.  A transcript of that hearing is of record.


The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU due to a service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During the December 2016 hearing, the Veteran testified that his heart disability affected his employment.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of the pending increased rating claim.  The Board has listed the TDIU issue as a separate claim on the title page for procedural purposes.

The Board notes that, in an October 2016 rating decision, the AOJ denied service connection for tinnitus and posttraumatic stress disorder (PTSD), a compensable rating for tendon laceration of the right thumb, a compensable rating for scar of the right thumb, and an application to reopen a service connection claim for bilateral hearing loss.  In November 2016, the Veteran submitted a timely Notice of Disagreement (NOD).  See 38 C.F.R. § 20.201.  VA's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals, reflects that the AOJ has acknowledged the NOD, is continuing to develop the claims and will issue the Veteran a Statement of the Case (SOC) if any of the claims is not granted in full.  As such, the situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Therefore, these claims remain under the jurisdiction of the AOJ at this time.

The issue of entitlement to service connection for scar residuals of the Veteran's service-connected heart disability has been raised by the record during the December 2016 Board hearing, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for a left knee disability, right knee disability, hypertension, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In a March 2007 rating decision, the AOJ continued the August 2005 denial of service connection for right and left knee disabilities, which found that there was no evidence or diagnosis of a chronic disabling condition of the knees, beyond pain.

2. Medical evidence which shows that the Veteran was diagnosed with right knee strain was received by the AOJ since the March 2007 rating decision, and relates to a previously unestablished fact necessary to substantiate the claim.

3. Medical evidence which shows that the Veteran was diagnosed with left knee osteoarthritis was received by the AOJ since the March 2007 rating decision, and relates to a previously unestablished fact necessary to substantiate the claim.

4. Since July 12, 2015, the Veteran's CAD has been manifested by cardiac hypertrophy on echocardiogram with a workload of greater than 5 METs but not greater than 7 METs which results in dyspnea, fatigue, angina, dizziness, or syncope absent an episode of acute congestive heart failure (CHF) or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSIONS OF LAW

1. The March 2007 rating decision that denied service connection for bilateral knee disabilities, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2. Evidence received since the March 2007 rating decision is new and material, thus the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3. Evidence received since the March 2007 rating decision is new and material, thus the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4. The criteria for an evaluation in excess of 10 percent for CAD prior to July 12, 2015 have not been met, but the criteria for a 30 percent since July 12, 2015 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.104, Diagnostic Code (DC) 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, such a VCAA-compliant notice letter was sent to the Veteran in August 2010.

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations, and private treatment records. Virtual VA records have also been reviewed.  The Veteran was also given the opportunity to submit an additional private medical examination in support of his claim which was received and reviewed by the Board in December 2016.  No additional pertinent records are necessary to decide the case, and the Veteran does not argue otherwise.

The Board recognizes VA's duty to obtain updated clinical information when the available evidence indicates a worsening of the disability.  During the December 2016 hearing, the Veteran testified that his heart disability had worsened since the most recent VA examination.  In order to avoid remand, the Veteran submitted a Disability Benefits Questionnaire (DBQ) prepared by his treating cardiologist which addresses all relevant schedular criteria.  The Board observes that the Veteran reports that undergoing exercise stress testing is medically contraindicated and, as such, he has submitted an estimation of his level of activity in terms of METs.  As such, the Board finds that additional VA examination is not necessary.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to these claims.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

New and Material Evidence

The AOJ denied the Veteran's claims for service connection for right and left knee disabilities in an August 2005 rating decision, finding that there was no evidence or diagnosis of a chronic disabling condition of the knees, beyond pain.  The Veteran did not appeal that decision or submit new and material evidence within one year of notification of the decision.  Therefore, that decision is final.  38 U.S.C.A. §7105(c) (West 2014); 38 C.F.R. §§ 3.156 (b), 20.1103 (2016).

Subsequently, the Veteran submitted additional evidence relevant to his claim, and the AOJ reopened and denied the claim in its September 2011 rating decision. Regardless of how the AOJ ruled on the question of reopening, however, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In any event, the evidence received since the March 2007 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the Veteran submitted evidence demonstrating that he had current diagnoses of right and left knee disabilities.  The credibility of this evidence is presumed for purposes of reopening the claims.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claims are reopened.

Increased Rating for CAD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); See also Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that his CAD warrants a higher rating.  He was assigned a rating of 10 percent in a May 2007 rating decision.  CAD is rated pursuant to 38 C.F.R. § 4.104, DC 7005, which provides ratings for arteriosclerotic heart disease (CAD), and requires documented CAD.  Arteriosclerotic heart disease resulting in workload of greater than 7 METs but not greater than 10 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated as 10 percent disabling.  Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated as 30 percent disabling.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated as 60 percent disabling.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated as 100 percent disabling.   A Note to DC 7005 provides that, if non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104.

As a preliminary matter, during the hearing, reference was made to possible entitlement to temporary total ratings for the Veteran's heart surgeries.  The record reflects that the AOJ issued an SOC regarding this issue in March 2015.  The Veteran did not file a VA Form 9 to perfect his appeal with respect to that issue, or express any disagreement.  As such, this issue not before the Board.

In pertinent part, VA medical records from May 2005 reveal that during a graded-exercise stress test, the Veteran exercised for 12 minutes with no chest pain, no EKG changes, and achieved a maximum workload of 13.4 METs.  In a subsequent June 2005 record, the examiner noted that the Veteran's most recent EKG revealed inferior injury or myocardial infarction.  In a September 2006 statement, the Veteran indicated that his CAD was not improving, and that he constantly had problems with breathing and constant tiredness.  He indicated that his condition caused him mental stress.  A September 2006 EKG revealed sinus bradycardia, with possible inferior infarct, but was otherwise normal.

The Veteran expressed disagreement with the May 2007 rating decision which issued a rating of 10 percent, and indicated that his CAD had worsened and required more aggressive management and treatment.  Private medical records from September 2008 reveal that the Veteran was hospitalized after he reported chest pain.  An echocardiogram was performed, which showed that the Veteran had abnormal left ventricular function.  A cardiac catherization was performed as well as a stent placement.

In an April 2009 VA examination, the examiner indicated that he did not have the Veteran's records to review, however he did note that there were no documented hospitalizations for CHF.  The Veteran reported that he could not exercise for more than a few minutes due to shortness of breath and exhaustion that he experienced.  The examiner noted that the Veteran had three different stent placements in the past, as well as a myocardial infarction the previous September.

A May 2009 rating decision continued the 10 percent rating.  The Veteran did not express disagreement with that decision, and it became final.  Subsequently, the Veteran filed a new claim for an increased rating in July 2010, however the September 2011 rating decision continued the rating of 10 percent.

The Veteran's May 2009 VA examination noted his history of having had a mild heart attack and the placement of two stents in 2005, and then having a subsequent heart attack in 2008 and the placement of an additional stent.  Referencing an October 2005 cardiac report, the examiner noted that the Veteran had previously achieved a maximum work level of 13.40 METs.  The Veteran's left ventricular ejection fraction was 68 percent.  Based upon the review of the Veteran's medical history, the examiner estimated that a workload of 10-12 METs reflected the Veteran's heart disability.

In a December 2010 clinical record, the examiner noted that the Veteran had a history of myocardial infarction, cardiac catherization, and angioplasty, but no history of CHF.  Referencing a nuclear treadmill test that was conducted in October 2010, the examiner noted that the Veteran had no ischemic abnormalities on his EKG and that his ejection fraction was 66 percent.  Nuclear medicine images showed a scar on the inferior wall.

During a September 2010 VA examination, the Veteran reported that he lifted weights and jogged occasionally.  Based upon his level of physical activity, the examiner estimated that a workload of at least 7 to 9 METs reflected the Veteran's disability.  An addendum opinion was sought in September 2011, which found that based upon August 2010 records, the Veteran had an ejection fraction of 66 percent with a workload of 13.6 METs, and that his EKG was normal.  Left ventricular function was normal as well.  The Veteran's chest x-ray from May 2009 was also referenced, and found to be normal without evidence of cardiac hypertrophy or dilation.

The Veteran underwent cardiac catherization in February and November 2013.  An echocardiogram from February 2013 revealed that the Veteran had left ventricular ejection fraction ranges from 60-65 percent.

In November 2013, the Veteran underwent a nuclear stress test where he was able to achieve a workload of 10.1 METs before having a physiologic response to the exercise and angina symptoms that limited his ability to complete the test.  The Veteran's pre-exercise EKG demonstrated normal sinus rhythm, and his exercise EKG demonstrated no changes.  The Veteran's left ventricular size appeared normal, with a left ejection fraction calculated at greater than 70 percent.

During the December 2016 Board hearing, the Veteran testified that he had not been hospitalized within the last year for his heart condition, but that he had multiple heart surgeries.  The Veteran testified that he experienced dizziness, got tired quickly, and was restricted from many activities due to his heart disability.  He also reported that his heart disability affected his ability to work, and that at times, he had to stay home.

In December 2016, the Veteran submitted a DBQ for heart conditions, which was completed by his physician at the Naval Hospital in Jacksonville, Florida, Dr. M.  In the DBQ, the examiner performed an interview-based METs test based upon the Veteran's responses, and found that the Veteran experienced dyspnea and fatigue at a workload of greater than 5 METs but not greater than 7 METs.  Dr. M also noted that in a July 2015 echocardiogram, there was evidence of cardiac hypertrophy which was mild, left ventricular hypertrophy, with a left ventricular ejection fraction of 60 to 65 percent.  Dr. M found that the Veteran did not have any scars related to his heart diagnoses, and that the Veteran had not had CHF.

Based upon a review of the record, the Board finds that the Veteran is entitled to a 30 percent evaluation for his CAD, effective July 12, 2015.  In this respect, the Veteran's private physician reports that a July 12, 2015 echocardiogram found cardiac hypertrophy.  This examiner also found that the Veteran was able to complete more than 5 METs, but less than 7 METs of work.  An effective date of July 12, 2015 is assigned because this is the earliest date that there is objective evidence of cardiac hypertrophy.  

The Board cannot factually ascertain from the record that cardiac hypertrophy was manifested prior to July 12, 2015, or that the Veteran's workload capacity between 5 to 7 METs manifested prior to to his time period either.  The Veteran had an ejection fraction of 66 or greater.  The Board cannot ascertain from the Veteran's description of disability when his increase in severity occurred other than his general report of a worsening of disability since the September 2010 VA examination.  Notably, a November 2013 exercise test reflected a METs of 10.1 reflecting that his exercise capacity had not increased to the 30 percent level at that time.  Thus, the criteria for a rating greater than 10 percent prior to July 12, 2015 have not been met.

The Board has also considered whether the Veteran is entitled to a rating in excess of 30 percent for CAD since July 12, 2015.  A 60 percent evaluation is warranted when arteriosclerotic heart disease results in more than one episode of acute chronic congestive heart failure or; workload of 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The weight of the evidence is against a 60 percent evaluation as the Veteran's ejection fraction has been greater than 50 percent for the entire appeal period.  There is also no competent evidence of record that a workload of less than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope.  Similarly, the Veteran has not had any episode of acute CHF.  Thus, a rating of 60 percent is unwarranted.  38 C.F.R. § 4.104, DC 7005.

In so holding, the Board has found the descriptions of symptomatology and limitations provided by the Veteran to be credible and consistent with the evidentiary record and were relied upon, by his private clinician to estimate his workload capacity.  To the extent that the Veteran perceives a greater level of disability than awarded by the Board, the Board places greater probative weight on the findings and opinions of the VA examiners and private clinicians who have greater expertise and training than the Veteran in evaluating the medical issues of workload capacity, ejection fraction, and CHF.  There is no further doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for a right knee disability is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for a left knee disability is reopened.  To this extent only, the appeal is granted.

An evaluation of 30 percent, but not greater, is granted effective July 12, 2015, for CAD, subject to the regulations governing the payment of monetary benefits.



\

REMAND

Right and Left Knee 

During the December 2016 Board hearing, the Veteran testified that he participated in air assault school during service.  As a result, he was required to jump and repel.  He also had to participate in road marches and running during service.  Service treatment records also show that the Veteran reported having knee pain in May 2005.  The most recent VA examination regarding the Veteran's knee disabilities did not take these reports into consideration.   As such, a remand is needed to obtain an updated examination that takes these contentions into consideration.

Hypertension 

During the December 2016 Board hearing, the Veteran contended that his hypertension might have arisen as a result of his service-connected CAD.  The most recent VA examination of record did not address this theory of secondary service connection.  As such, a remand is needed in order to obtain an examination which addresses this secondary theory of service connection.

TDIU

The Veteran also testified during the December 2016 Board hearing, that his CAD affected his ability to work and caused him to miss work at times.  Further development is needed with regards to the level of functional impairment the Veteran experiences as a result of this CAD.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA and private treatment records and associate with the claims file.

2. Send the Veteran VCAA notice informing him of the factors relevant to establishing a TDIU claim.  Enclose with the letter, a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran should be invited to submit any records pertaining to sick days taken due to service-connected disability and any workplace accommodations which have been made for service-connected disability.

3. The Veteran should also be afforded a new VA examination to address the etiology of his left and right knee disabilities.  The examiner should provide an opinion as to the following:

      (a) Are the Veteran's right and left knee disabilities at least as likely as not (i.e., a 50 percent or greater probability) caused by or related to his service?  The examiner should consider and address the Veteran's service treatment records, including: a May 2005 record where the Veteran reported knee pain, and the Veteran's testimony during the December 2016 hearing that his duties in service included jumping, running, repelling, marching, and carrying 80 pound loads, which should be accepted as true although not documented.
      
      (b) If the Veteran's right and left knee disabilities are unrelated to service, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's knee disabilities are caused by, proximately due to, or the result of his service-connected disabilities, OR;
      
      (c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left and right knee disabilities were aggravated beyond the normal progress of the disorder by his service-connected disabilities. 

4. The Veteran should also be afforded a new VA examination to address the etiology of his hypertension.  The examiner should provide an opinion as to the following:

      (a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused by, proximately due to, or the result of service or his service-connected disabilities, including his service-connected coronary artery disease.  The examiner should consider and address the Veteran's service treatment records, including his history of elevated blood pressure readings in service. 

      (b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated beyond the normal progress of the disorder by his service-connected disabilities.  
      
      (c) The examiner should also comment on the functional impairment caused by the Veteran's service-connected disabilities, including his coronary artery disease.
      
The examiner must provide a complete rationale which includes, if possible, support from applicable medical and scientific principles.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Following the development directed above, readjudicate the Veteran's claims.  If any claim remains denied, issue a Supplemental Statement of the Case (SSOC) addressing the issues.  The Veteran should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


